355 F.2d 494
UNITED STATES of America, Appellant,v.Imogene SMITH, Appellee.
No. 22178.
United States Court of Appeals Fifth Circuit.
Jan. 26, 1966.

W. Reeves Lewis, Asst. U.S. Atty., Savannah, Ga., for appellant.
Charles M. Jones, Hinesville, Ga., for appellee.
Before BROWN, WISDOM and THORNBERRY, Circuit Judges.
PER CURIAM:


1
The Government appeals from a judgment holding it liable under an FTCA suit, 28 U.S.C.A. 1346(b), for injuries sustained by Appellee when a military jeep collided with her automobile on a Georgia highway.  After a trial the District Court rendered judgment for Appellee on the ground that the negligence of the jeep operator in crossing over the center line into Appellee's lane was the proximate cause of the collision.  The Court further held that no acts of the Appellee proximately caused the collision.


2
The District Court's findings come here with the insulation of Rule 52(a) which prevents us from granting Appellant another trial of the facts-- either here or again in the Trial Court on mere differences of fact conclusions. The District Judge, having heard the evidence and determined its credibility, resolved the conflicts and drew reasonable inferences from the testimony.  The Government fails to demonstrate that on this record these factual determinations were clearly erroneous or that the Judge misapplied the applicable Georgia law.


3
Affirmed.